STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 13, and 17 were amended in an amendment filed on December 23, 2020.
Claims 1-20 are pending and are allowed.

Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments filed with the December 23, 2020, amendment with respect to the rejection of the claims under 35 U.S.C. § 103 have been fully considered and are persuasive.  The rejection of the claims under 35 U.S.C. § 103 has been withdrawn. 
Further search of the prior art found no individual or combination of prior art which explicitly teaches, or would reasonably suggest to one of ordinary skill in the art, the combination of limitations described in the amended independent claims.   In particular, none of the prior art found taught or reasonably suggested the combination of “wherein each of the first ECP, the second ECP and the third ECP include one or more processors configured to generate a warning when an amount of inconsistent data in any of the first output buffer, the second output buffer and the third output buffer reaches a programmable limit, and wherein each of the one or more processors is programmed to check for consistency of TCP data in parallel using a data tree including a time of a route update for a route of TCP data, a status for the route, and contents of the route for each destination and derived from route updates on each of the boards,” as described in the amended independent claims, when these limitations are considered in combination with the other limitations in the claims and the claims are considered as a whole.
The limitations indicated as allowable are considered as such only in combination with all limitations of the independent claim and any intervening claims.  Any amendment changing the scope of the claims could jeopardize the indication of allowability.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony J. Amoroso whose telephone number is 571-270-3665.  The examiner can normally be reached on M-F 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J AMOROSO/Primary Examiner, Art Unit 2113